Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney Robert Scott on July 25, 2022. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Claim Amendment
1.  (Currently Amended)  A classification apparatus comprising a communication interface, a sensor and a processor coupled to the communication interface and the sensor, the processor configured with a program to perform operations comprising:
detecting a state of a space indicating information about a detection target, with an integrated neural network trained to classify the state of the space using information received from the communication interface indicating a light projection pattern and information indicating a light reception pattern;
acquiring, from the sensor, the information indicating the light projection pattern of light projected into a predetermined space, and outputting the acquired information to the integrated neural network through the communication interface; and
acquiring, from the sensor through the communication interface, the information indicating the light reception pattern of light received from the predetermined space, and outputting the acquired information to the integrated neural network through the communication interface, wherein 
the processor is configured with the program to perform operations such that detecting the state of the space comprises outputting, to the communication interface, a classification result of the classifying the state of the predetermined space, based on the acquired information indicating the light projection pattern and based on the acquired information indicating the light reception pattern of the light.

2.  (Previously Presented)  The classification apparatus according to claim 1, wherein the processor is configured with the program to perform operations comprising operations such that: 
acquiring the information indicating the light projection pattern comprises acquiring information indicating the light projection pattern of light projected onto the detection target within the predetermined space, and outputting the acquired information to the integrated neural network through the communication interface;
acquiring the information indicating a light reception pattern comprises acquiring a light reception pattern of the light projected onto the detection target within the predetermined space, and outputting the acquired light reception pattern to the integrated neural network through the communication interface; and
detecting of the space comprises outputting a classification result of classifying a presence or a state of the detection target within the predetermined space.

3.  (Previously Presented)  The classification apparatus according to claim 1, wherein 
the neural network is trained to classify the state of the space using information indicating the light projection pattern of light that is projected into the space that is given in advance, and information indicating the light reception pattern of light received from the space that is given in advance.

4.  (Previously Presented)  The classification apparatus according to claim 1, wherein 
the neural network is trained to classify the state of the space using information indicating a plurality of light projection patterns, and information indicating light reception patterns of the light that is received in response to projecting the plurality of light projection patterns.

5.  (Previously Presented)  The classification apparatus according to claim 1, wherein 
the neural network is trained to classify the state of the space using learning data in which the information indicating the light projection pattern, the information indicating the light reception pattern, and information indicating the state of the space are associated with each other.

6.  (Previously Presented)  The classification apparatus according to claim 1, wherein 
the neural network is trained to classify the state of the space using auxiliary information from an auxiliary sensor, in addition to the information indicating the light projection pattern and the information indicating the light reception pattern.

7.  (Previously Presented)  The classification apparatus according to claim 2, wherein 
the neural network is trained to classify the state of the space using information indicating the light projection pattern of light that is projected into the space that is given in advance, and information indicating the light reception pattern of light received from the space that is given in advance.

8.  (Previously Presented)  The classification apparatus according to claim 2, wherein 
the neural network is trained to classify the state of the space using information indicating a plurality of light projection patterns, and information indicating light reception patterns of light that is received in response to projecting the plurality of light projection patterns.

9.  (Previously Presented)  The classification apparatus according to claim 2, wherein 
the neural network is trained to classify the state of the space using learning data in which the information indicating the light projection pattern, the information indicating the light reception pattern, and information indicating the state of the space are associated with each other.

10.  (Previously Presented)  The classification apparatus according to claim 2, wherein 
the neural network is trained to classify the state of the space using auxiliary information from an auxiliary sensor, in addition to the information indicating the light projection pattern and the information indicating the light reception pattern.

11.  (Previously Presented)  The classification apparatus according to claim 3, wherein 
the neural network is trained to classify the state of the space using information indicating a plurality of light projection patterns, and information indicating light reception patterns of light that is received in response to projecting the plurality of light projection patterns.

12.  (Previously Presented)  The classification apparatus according to claim 3, wherein 
the neural network is trained to classify the state of the space using learning data in which the information indicating the light projection pattern, the information indicating the light reception pattern, and information indicating the state of the space are associated with each other.

13.  (Previously Presented)  The classification apparatus according to claim 3, wherein 
the neural network is trained to classify the state of the space using auxiliary information from an auxiliary sensor, in addition to the information indicating the light projection pattern and the information indicating the light reception pattern.

14.  (Previously Presented)  The classification apparatus according to claim 4, wherein 
the neural network is trained to classify the state of the space using learning data in which the information indicating the light projection pattern, the information indicating the light reception pattern, and information indicating the state of the space are associated with each other.

15.  (Previously Presented)  The classification apparatus according to claim 4, wherein 
the neural network is trained to classify the state of the space using auxiliary information from an auxiliary sensor, in addition to the information indicating the light projection pattern and the information indicating the light reception pattern.

16.  (Previously Presented)  The classification apparatus according to claim 5, wherein 
the neural network is trained to classify the state of the space using auxiliary information from an auxiliary sensor, in addition to the information indicating the light projection pattern and the information indicating the light reception pattern.

17.  (Currently Amended)  A classification method comprising:
detecting a state of a space with an integrated neural network trained to classify the state of the space using information received from a communication interface indicating a light projection pattern and information indicating a light reception pattern;
acquiring, from a sensor over the communication interface, information indicating the light projection pattern of light projected into a predetermined space, and outputting the acquired information to the integrated neural network through the communication interface; and
acquiring, from the sensor over the communication interface, information indicating the light reception pattern of light received from the predetermined space, and outputting the acquired information to the integrated neural network through the communication interface, wherein 
detecting the state of the space comprises outputting to the communication interface a classification result of classifying the state of the predetermined space based on the acquired information indicating the light projection pattern and the acquired information indicating the light reception pattern of the received light.

18.  (Currently Amended)  A non-transitory computer-readable storage medium storing a program, which when read and executed, causes a computer to perform operations comprising:
detecting a state of a space with an integrated neural network trained to classify the state of the space using information received from a communication interface indicating a light projection pattern and information indicating a light reception pattern;
acquiring, from a sensor over the communication interface, information indicating the light projection pattern of light projected into a predetermined space, and outputting the acquired information to the integrated neural network through the communication interface; and
acquiring, from the sensor over the communication interface, information indicating the light reception pattern of light received from the predetermined space, and outputting the acquired information to the integrated neural network through the communication interface, wherein 
detecting the state of the space comprises outputting to the communication interface a classification result of classifying the state of the predetermined space based on the acquired information indicating the light projection pattern and the acquired information indicating the light reception pattern of the received light.











				Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1-18 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 17 and 18 describing classifying the state of a space with an integrated neural network based on acquired light projection and reception patterns through a coupled communication interface. Reference Breed teaches analysis of a compartment with the reflections and the structured light. Reference Chemel teaches a processor coupling to a senor component and communication interface.  Combination fails to teach the above subject matter. Dependent claims are allowed for at least the same reason. 
  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809. If you need to send an Official facsimile transmission, please send it to (571) 273-8300. If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor, Miranda Huang can be reached on (571) 270-7092. Hand-delivered responses should be delivered to the Receptionist @ Customer Service Window, the first floor on the south side of the Randolph Building 401 Dulany Street, Alexandria, VA 22313. 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124